Citation Nr: 9929832	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for right ankle strain.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that:  The rating decision in August 1997 
denied entitlement to service connection for bronchitis on a 
direct basis; at a personal hearing in April 1998, the 
veteran asserted that he suffered from bronchitis and that 
bronchitis was a secondary effect of sinusitis; a rating 
decision in June 1998 granted service connection for 
sinusitis.  The veteran's claim of entitlement to service 
connection for bronchitis as secondary to sinusitis has not 
been adjudicated and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no current medical diagnosis of bronchitis.

2.  There is no current medical diagnosis of right ankle 
strain.

3.  There is no medical evidence of a nexus between a current 
depressive disorder and active service.



CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A claim of entitlement to service connection for right 
knee strain is not well grounded.  38 U.S.C.A. § 5107(a).

3.  A claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its state, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

I.  Bronchitis

Service medical records disclose that, in February 1996, the 
veteran was treated for bronchitis with sinusitis.

At a VA nose and sinuses examination in June 1997, 
impressions included seasonal rhinitis and occasional 
sinusitis.  Bronchitis was not diagnosed.

The veteran has not submitted medical evidence of a 
postservice diagnosis of bronchitis.

The claim of entitlement to service connection for bronchitis 
is not well grounded, because there is no competent medical 
evidence of a current disability.  38 U.S.C.A. § 5107(a).  
The claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because chronic bronchitis has not 
been demonstrated and there is no showing of continuous post 
service symptomatology of bronchitis.


II.  Right Ankle

Service medical records disclose that, at an examination for 
retirement in February 1996, diagnoses included recurrent 
ankle strain, bilateral.

At a VA orthopedic examination in June 1997, history of 
sprains of both ankles was noted.  No abnormality of the 
ankles was found on examination.  Diagnoses included 
intermittent ankle pain, with a normal physical examination.  

At a personal hearing in April 1998, the veteran testified 
that, at an unspecified time after service, his right ankle 
gave way when he was carrying a ceiling fan from a vehicle to 
a house.  The veteran has not submitted any postservice 
medical evidence showing a diagnosis of right ankle strain.

The claim of entitlement to service connection for a right 
ankle strain is not well grounded, because there is no 
competent medical evidence of a current disability.  
38 U.S.C.A. § 5107(a).  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because a chronic 
right ankle sprain in service and since service has not been 
demonstrated, and there is no showing of continuous 
postservice symptomatology.

III.  Depression

Service medical records disclose that, in September 1989, the 
veteran complained of frustration, anger, and dysphoria over 
his job situation in the Navy, and he was referred for a 
psychiatric evaluation.  The examiner rendered the following 
diagnoses:  No psychiatric diagnosis; and occupational 
problem.

In September 1990, the veteran complained of feelings of 
anger and irritability and changes in his sleep/eating 
habits.  He underwent a psychological evaluation.  
Psychological testing was within normal limits.  The examiner 
found that the veteran's symptoms were suggestive of "job 
burnout."  The impressions were:  No mental disorder evident; 
and occupational problem, with job-related stress.

In March 1996, at an examination for ionizing radiation work, 
the veteran indicated that, during stressful periods, he 
would have indigestion and difficulty sleeping.

In his substantive appeal, received in December 1997, the 
veteran stated that:  The label "depression" did not fit his 
situation; his problem was that it was very difficult for him 
to see a physician as a patient; he was a retired Navy 
medical corpsman who despised physicians and medicine.

At a VA psychiatric examination in May 1998, the diagnoses 
were:  On Axis I, dysthymia; and, on Axis II, narcissistic 
personality traits.  The examiner offered an opinion that 
there was no link between the veteran's current dysthymia and 
his period of active service.  The examiner reported that 
most of the veteran's problems were secondary to 
"narcissistic injury" and much of his problem with dysthymia 
and depression was secondary to frustration with his current 
postservice job.

The claim of entitlement to service connection for depression 
is not well grounded, because there is no competent medical 
evidence of a nexus between a current depressive disorder and 
service.  38 U.S.C.A. § 5107(a).  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because 
chronic depression in service and since service has not been 
demonstrated, and there is no medical evidence of a nexus 
between a current psychiatric disorder, a condition observed 
in service, and continuous postservice symptomatology.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claims for 
service connection for bronchitis, right ankle strain, and 
depression "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for bronchitis, right ankle strain, 
and depression.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

ORDER

A well-grounded claim not having been submitted, service 
connection for bronchitis is denied.

A well-grounded claim not having been submitted, service 
connection for right ankle strain is denied.

A well-grounded claim not having been submitted, service 
connection for depression is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

